Exhibit 10.2 Marten Transport, Ltd. 2014 Non-Employee Director Compensation Summary On May 6, 2014, our Compensation Committee also approved the following fee schedule for non-employee directors for fiscal year 2014, effective May 6, 2014: Annual Board Retainer $ $ Lead Director 5,000 Audit Committee chair 15,000 Compensation Committee chair Nominating/Corporate Governance Committee chair The company increased the payment for non-employee directors’ attendance at each Board meeting from $1,250 to $1,500. In addition, non-employees directors receive $750 for each committee meeting attended, and reimbursement for out-of-pocket expenses of attending meetings. Each non-employee director also received a grant of 1,000 shares of common stock upon re-election to the Board by the stockholders.
